Title: Conversation with George Hammond, [2–9 January 1792]
From: Hammond, George,Hamilton, Alexander
To: 



[Philadelphia, January 2–9, 1792]

I have received a letter from Lieutenant Governor Clarke, in which he intimates to me his apprehensions that much inconvenience might arise, if any attempt should be made to enforce an act of the last sessions of Congress for “giving effect to the laws of the United States within the State of Vermont.” By this act the residence of a Collector of the customs is established at Alburgh, within the district now occupied by his Majesty’s forces.
In compliance with Lieutenant Governor Clarke’s request, I have represented this matter to Mr Hamilton, who assured me that, at the time of fixing upon this particular place for the residence of the Collector of the customs, this government was ignorant of its being within the district then in possession of the King’s troops; but, as soon as the mistake had been explained, it had been determined to suspend the operation of that part of the act, to which I alluded.
From this circumstance I took occasion to suggest to the Secretary of the Treasury that, since the important points, relative to the Treaty of Peace, were likely to come into discussion in the way of negociation, it was not expedient to incur the risque of the two Governments being committed either by measures of this nature or by the enterprizes of individuals. In the propriety of this sentiment Mr Hamilton perfectly concurred.
